Metcalf, J.
Upon the record of the former action, the judgment in which is here pleaded, it is doubtful whether the defendants in that case prevailed on the ground that they had the right which they claimed in their specification of defence, or on the ground that they had done no acts in violation of the plaintiff's rights. The plea was “ not guilty,” and the verdict was the *514same, and no more. Whether that verdict was returned on the ground that the defendants had not done the acts complained of in the plaintiff’s declaration, or on the ground that those acts were rightfully done, we cannot ascertain from the record.
Parol evidence was rightly admitted to show what was decided by the jury. Dutton v. Woodman, 9 Cush. 261, and cases there cited. But that evidence failed' to prove any thing more definite than what was shown by the record itself. It showed only that the plaintiffs, at the trial, claimed an ancient right to priority in the use of the water, and that evidence was introduced on both sides in regard to the rights of both parties. This is wholly insufficient to prove that the jury found the defendants not guilty because they found that the plaintiffs had not the right which they claimed. We cannot know, from this evidence, that the plaintiffs did not fail in their action because they failed to satisfy the jury that the defendants had violated their rights, even though the plaintiffs had all the rights which they claimed. Under the plea and specification, the acts complained of were put in issue, as well as the legality of such acts, if done.
As neither the record nor the paroi evidence shows the ground on which the verdict was returned, the plea cannot be sustained. Smith v. Sherwood, 4 Conn. 276.